Citation Nr: 1719993	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-18 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability.


WITNESSES AT HEARING ON APPEAL

The Veteran & his Wife


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2017, the Veteran testified at a hearing before the Board.  A transcript of the proceedings has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his left hip in a track vehicle while serving with the Army National Guard in 1991.  See January 2017 Hearing Transcript.  In his December 2010 claim, the Veteran indicated he served with the National Guard from April 1982 to November 1996.  A Report of Separation and Record of Service indicated a January 1995 date of enlistment and a terminal date of reserve/military obligation in January 1999.  The Report indicated nearly 13 years of prior reserve component service.  A National Guard Personnel Record indicated discharge from the Army National Guard and as a reserve of the Army in November 1996.

Given evidence of prior reserve component service, it is not clear to the Board whether all personnel or treatment records relevant to the Veteran's period of service in the National Guard are associated with the claims file.  This is relevant because the records do show complaint in a 1995 Report of Medical Examination of a left hip condition diagnosed in 1991 and complaint of significant left hip pain and limitation of motion.  The evidence also indicates the Veteran underwent a left hip total arthroplasty in November 2005 due to osteoarthritis.

In the absence of the complete personnel records, it is unclear whether the Veteran may have been serving on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in 1991 when he allegedly injured his hip and was diagnosed with a hip disability.  Given the evidence of a current left hip disability and the possibility that a left hip injury occurred or a left hip disability may have been present during a qualifying period of service, on remand, the AOJ should verify all periods of ACDUTRA and INACDUTRA and provide a summary of dates as outlined in the remand directives below.   If, and only if, an injury to the left hip or treatment or diagnosis of a hip disability is found to have taken place during a period of ACDUTRA or INACDUTRA, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any currently diagnosed left hip disability had onset during that qualifying period of service or is otherwise related thereto.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all service treatment records, to include those from the Veteran's period of service with the Army National Guard and Army Reserve, are associated with the claims file.  It is noted that the evidence suggests that the Veteran had service with the Army National Guard beginning in the early 1980s.

2.  Contact the appropriate agency(ies) (e.g., National Personnel Records Center, National Guard, Army Reserve) to verify the dates the Veteran served on ACDUTRA and/or INACDUTRA.  A report outlining the Veteran's retirement points does not fulfill this instruction. 

If the dates of the Veteran's ACDUTRA and INACDUTRA service are not clear from the service records, then the AOJ should contact the Defense Finance and Accounting Service or other appropriate records repository and have the Veteran's pay records reviewed to ascertain all dates when the Veteran served on ACDUTRA and INACDUTRA.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.

3.  If the evidence indicates that the Veteran injured or sought treatment for a left hip injury or disability during a period of ACDUTRA or INACDUTRA, schedule the Veteran for a VA examination to determine whether the Veteran has a current left hip disability that was at least as likely as not incurred during a period of ACDUTRA or INACDUTRA in the Army National Guard or Army Reserve or is otherwise related thereto.

The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed left hip disability is at least as likely as not (50 percent probability or greater) causally or etiologically related to a period of ACDUTRA or INACDUTRA or that any left hip disability currently present had initial manifestation during such a period.   

The examiner should explain the medical basis for any conclusions reached.

4.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




